Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a predetermined valid manner” is vague, indefinite and ambiguous as there is no clear, universal standard for what is the criteria for ascertaining whether a sampling step is valid or invalid, and what constitutes “predetermined”. Also, each of “the sample” and “the contaminant concentration” lack antecedent basis and are inconsistent, respectively, with preceding recitations of “sampling” (which may entail gathering of plural samples) and “at least one kind of contaminant” (associated with concentrations of one or more contaminants).  Additionally, the term “and” is needed after the “sampling” clause, to identify the “determining” to be the last in a series of method steps.
In claim 2, in line 6 “said filter” lacks antecedent basis and is inconsistent with recitation of “at least one filter” (singular or plural) in claim 2, line 4. 
In claim 4, “wherein said sampling is an integral sample collection” is vague and non-idiomatic.
 In claim 7, “the contaminant concentration” lacks antecedent basis and is inconsistent, with preceding recitation of “at least one kind of contaminant” (associated with concentrations of one or more contaminants) in claim 1.

In claim 9, recitation of providing at least two filters lacks nexus with respect to the method steps introduced in claim 1, (is such encompassed/comprised in the step of “providing at least two unit operations” recited in claim 1?), in line 3 “can be automatically changed” is indefinite, and inconsistent with “the automatic filter replacement” in line 4 which lacks antecedent basis, “switching flow path” is non-idiomatic or confusing, “the unfiltrate side” lacks antecedent basis and is non-idiomatic, the following in claim 9 also lacks antecedent basis or is inconsistent: “the filtrate side”, “the first used filter; in part (ii) it is unclear how recitation of the product being transported into the second new filter is correlated with product being transported in a closed bag; in part (iv) it is unclear whether the recited filtrate outlet, and flow path are correlated with the first used filter or with second new filter, and in part (v) “the old filter” lacks antecedent basis (do the old and new filters refer back to the recited first and second filters?).
In claim 11, it is unclear if the recited “components” or “articles” are comprised in the “unit operations” and whether “with fluid stream” is the same or a different fluid stream than what is recited in claim 1, and “into contact” and “are used as disposable articles” are each vague and indefinite.
In claim 12, “in a continuous process” is vague and indefinite, with “the production” lacking antecedent basis. 

In claim 14, it is unclear whether “prepared under fed-batch conditions” and “processing” respectively refer to the unit operations recited in claim 1 and/or to the process steps recited in claim 13, also “fed-batch conditions” and “different harvest conditions” are vague, indefinite and ambiguous, and it is unclear what material is treated by the recited “buffer flush”.
Similarly, in claim 15, it is unclear whether “prepared under fed-batch conditions” and “processing” respectively refer to the unit operations recited in claim 1 and/or to the process steps recited in claim 13, also “fed-batch conditions” and “different harvest volume intervals and/or time intervals” are vague, indefinite and ambiguous and it is unclear what material is treated by the recited “buffer flush(es)”.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gagnon PGPUBS Document US 2017/0173537. For independent claim 1, Gagnon discloses, in a process for producing biological products [0006, 0064]:
a method for monitoring and reducing concentration of at least one kind of contaminant in a fluid stream [0007, 0030, 0067, 0084], comprising the steps of:
•    providing at least two unit operations for concentrating product and removing contaminants and biological reactor or culturing by-products, including performing of chromatography, monolith absorption and filtration purification [0033-0040, 0063, 0067-0070, 0073-0075, 0082, 0083, etc.], 
•    providing a fluid stream, which passes said at least two unit operations in a flow path [0025-0030, 0049, 0060],
•    sampling the fluid stream in a predetermined valid manner [0067, 0084, 0087], and 
•    determining contaminant concentration in the sample in order to monitor the contaminant concentration in the fluid stream [0064, 0084], 


Gagnon further discloses: for claim 2, wherein the at least one kind of contaminant is a microbial contaminant [0196] and/or a poisonous contaminant and the method further comprises
•    providing at least one filter with a pore size between .05 - 2 um, which separates the at least two unit operations [0048, 0195],
•    wherein the fluid stream passes such filter as the stream flows from one unit operation to a second [0049], and
•    wherein sampling the fluid stream in a predetermined valid manner, is achieved via sampling the fluid stream immediately before said stream passes said the filter [0084, see “at 2 or more points…particular points”];
for claim 3, wherein sampling the fluid stream in a predetermined valid manner, is achieved via sampling the fluid stream at a predetermined time point in relation to a first and/or second unit operation and/or sampling the fluid stream when a given characteristic of the fluid stream has reached a predetermined threshold [0084];
for claim 5, the fluid stream being a product stream [0006-0007];
for claim 7, comparing of contaminant concentration to a predetermined, ‘matching’ reference or threshold value [0084];
for claim 8, the method being performed and controlled by an automated process control system, including drawing samples automatically [0060, 0084, 0160, 0161]; 

for claim 11, the operation units being optionally put off-line, thus being disposable, and replaced, upon reaching capacity [0021]; 
and
for claim 12, a continuous process for production of a biopharmaceutical, biological, macromolecular product [0006].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon PGPUBS Document US 2017/0173537 in view of Muller-Spath et al PGPUBS Document US 2017/0241992.

Claim 4 differs by requiring sampling of an integral sample collection. Muller-Spath teach such integral sample collection [0012-00170190. It would have been obvious to one of ordinary skill in the art of producing biological products, to have conducted the sampling of Gagnon, at least in part by performing integral sample collections, as taught by Muller-Spath, to more accurately determine overall contaminant concentrations, so as to account for unpredicted variation or anomalies of contaminant presence between different batch or flow volume portions of the biological product being synthesized and purified.
For claim 6, Gagnon further discloses at least one unit operation concerning utilizing chromatography [0053, 0067, etc.]. The claim differs by requiring sampling of the stream, when a given, predetermined, characteristic of the fluid stream is one or more of antibody load per column volume, loading volume of a flow-through type chromatography column, or elution volume of a bind-and-elute type chromatography column. Muller-Spath teaches such determination of loading and elution volumes of chromatography columns [0064-0088]. It would have been obvious to one of ordinary skill in the art of producing biological products, to have conducted the sampling of Gagnon, so as to sample the fluid stream responsive to determination of loading or elution volumes of one or more of the chromatography columns, as taught by Muller-.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon PGPUBS Document US 2017/0173537 in view of Vogel et al PGPUBS Document US 2008/0269468. Claim 10 differs from Gagnon by requiring the fluid stream to be retained in a storage bag and transiently mixed in such bag prior to sampling in a predetermined, valid manner. Vogel teaches a system for purifying a biological product such as by ultrafiltration, in which the fluid stream is so retained and mixed in a surge vessel bag for testing such as by conductivity or pH to determine concentration of the mixture including contaminants [0002-0004, 0115-0120]. It would have been obvious to one of ordinary skill in the art of producing biological products, to have incorporated such method step of the fluid stream to be retained in a storage bag and transiently mixed in such bag prior to sampling, as taught by Vogel et al, in order to obtain more consistent and more accurate sample volumes which are more reliable indicators of exact product contaminant concentration.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon PGPUBS Document US 2017/0173537 in view of Nti-gyabaah et al PGPUBS Document US 2014/0288278. For claim 13, Gagnon further discloses: the process comprising continuous, germ-reduced production or processing of a biological product, including obtaining a mixture from harvesting of cell culture fluid [0064], as well as the process comprising: generation of a product stream, filtration, at least two steps of chromatography, producing of a viral clearance, ultrafiltration and diafiltration, the chromatography steps being performed utilizing chromatography columns [0067].

For claims 14 and 15, Nti-gyabaah further teaches that the cell culture can be prepared under batch conditions, and performing of a buffer wash of flush between processing of different batches or harvest volume intervals. Also Gagnon further teaches that the cell culture can be prepared under batch conditions, and performing of a buffer wash of flush between processing of different batches or harvest volume intervals [0071].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perreault et al PGPUBS Document US 2015/0283479 teaches the optional steps of changing filters in a system for utilizing parallel filters for purifying biomass or biological material including the method steps concerning automatic switching of flow paths, venting of new or replacement filters via an air filter and a venting valve or bleeder valve and detection of completion of venting of the new or replacement filter with a pressure or filling level sensor, such as recited in claim 9.

the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/19/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778